DOWDELL, J.
The bill of exceptions in this case does not purport to set out the evidence in full had upon the trial, but in the main only its tendency. The assignments of error on the record relate alone to the oral charge of the court and certain written charges, ■ given at the instance of the plaintiffs. It was not a disputed fact that at the time the defendant mailed to the plaintiffs the check for $173.24 he (the defendant) ivas indebted to the plaintiffs on account in the sum of $250.89. The part of the oral charge of the court, excepted to by *306the defendant and here assigned as error, correctly stated the law. As the bill of exceptions does not undertake to set out in full all the evidence, but only its tendencies, we are not prepared to say, and cannot say, that the facts hypothesized in the written charges asked by the plaintiffs were not stated in evidence. On the facts hypothesized in the several written charges, the court correctly stated the law.
We find no error in the record, and the judgment appealed from will be affirmed.
Affirmed.
Tyson, C. J., and Anderson and McClellan, JJ., concur.